DETAILED ACTION


Response to Arguments
Applicant’s arguments with respect to claim 19 have been considered but are moot because the arguments are directed to an added claim limitation which was not presented earlier and thus necessitated the new ground of rejection as presented in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Jung; Heain et al., US 20200152109 A1] in view of [Yoon; Chang Noh et al., US 20210027697 A1].

Regarding claim 19:
	Jung discloses:
19. A display device [Jung: Fig.3; ¶ 0046: “FIG. 3 is a block diagram schematically illustrating a light emitting display device”], comprising: 
a display panel [Jung: Fig.3: display panel 150] including a plurality of pixels [Jung: Fig.3: subpixel SP], which are connected to a plurality of data lines [Jung: Figs.3: DL1…DLn; Fig.4: DL1] and a plurality of scan lines [Jung: Fig.3: GL1…GLm; Fig.4: GL1];
	 a data driving circuit [Jung: Fig.3: data driver 140] which drives the plurality of data lines [Jung: Figs.3: DL1…DLLn; Fig.4: DL1];
	 a scan driving circuit [Jung: Fig.3: scan driver 130] which drives the plurality of scan lines [Jung: Fig.3: GL1…GLm]; and 
a driving controller [Jung: Figs.3 and 10: timing controller 120] which receives an image signal [Jung: Fig.10: input data signal DATA; Fig.3: image supply unit; ¶ 0037: “The image supply unit 110 outputs various driving signals in addition to an image data signal supplied from the outside or an image data signal stored in an internal memory. The image supply unit 110 supplies a data signal and various driving signals to the timing controller 120”: “an image data signal supplied from the outside or an image data signal stored in an internal memory”; ¶ 0065: “The data analyzer 123 receives the data signal DATA and a control signal CS from the outside”: “data signal DATA”] and a control signal [Jung: Fig.10: control signal CS; ¶ 0037: ““The image supply unit 110 outputs various driving signals in addition to an image data signal supplied from the outside or an image data signal stored in an internal memory. The image supply unit 110 supplies a data signal and various driving signals to the timing controller 120”: “various driving signals”; ¶ 0065: “The data analyzer 123 receives the data signal DATA and a control signal CS from the outside”: “control signal CS”] and controls the data driving circuit [Jung: Fig.3: data timing control signal  DDC] and the scan driving circuit [Jung: Fig.3: gate timing control signal GDC] to display an image on the display panel [Jung: ¶ 0038: “The timing controller 120 outputs a gate timing control signal GDC for controlling an operation timing of the scan driver 130, a data timing control signal DDC for controlling an operation timing of the data driver 140”; ¶ 0050: “The display panel 150 displays an image in response to a scan signal output from a driver including the scan driver 130 and the data driver 140, a driving signal including a data voltage, and the first and second powers EVDD and EVSS output from the power supply unit 180. The subpixels of the display panel 150 emit light directly”],
	wherein the driving controller [Jung: Fig.10: timing controller 120] divides the display panel into a first display region [Jung: Fig.7: first display area AA1: screen display; Fig.8: Main display area] and a second display region [Jung: Fig.7: second display area AA2; Fig.8: Non-display area] based on the image signal [Jung: Fig.10; ¶ 0065: “The data analyzer 123 receives the data signal DATA and a control signal CS from the outside. The data analyzer 123 always analyzes the input data signal DATA and outputs a result value RLT for determining the presence or absence of a folded area of the display panel. The data analyzer 123 analyzes the data signal on a line-by-line and frame-by-frame basis and determines positions of the display area and the folded area on the basis of whether there is a fixed data signal therein. For example, the data analyzer 123 may determine that a folded area exists if characteristics of the input data signal DATA are maintained at the same location and by the same number of lines for a predetermined period of time”], provides an image data signal [Jung: Fig.10: Data packet EPI; Fig.11: EPI], which corresponds to the first display region [Jung: Fig.7: first display area AA1: screen display; Fig.8: Main display area] and the second display region [Jung: Fig.7: second display area AA2; Fig.8: Non-display area: ¶ 0069: “As illustrated in FIGS. 8 to 12, when the foldable display panel 150 is folded in half by the user, the first display area AA1 may become a main display area and the second display area AA2 may become a non-display area. In this case, the timing controller 120 outputs a signal for a portion for displaying an image, such as the first display area AA1 but interrupts signal output to a portion for not displaying an image, such as the second display area AA2”], to the data driving circuit during a first frame [Jung: Fig.11: “first” Active data / first DE; ¶ 0070: “:In the data packet EPI, and an effective data signal portion (Active Data) corresponds to data of the signal output interval to be applied to the first display area AA1”; ¶ 0074: “Meanwhile, the case where the timing controller 120 outputs the data packet EPI on the basis of a frame start signal FS (or a vertical synchronization signal Vsync) indicating the start of a frame period and the control signal CS including the data output signal DE for activating the start of output of the data signal is taken as an example but the present disclosure is not limited thereto”; Examiner: The first Active data / DE block corresponds to the first frame.], and provides an image data signal [Jung: Fig.11: “second” Active Data / DE], which corresponds to the first display region [Jung: Fig.11: “second” Active data / DE: ¶ 0070: “:In the data packet EPI, and an effective data signal portion (Active Data) corresponds to data of the signal output interval to be applied to the first display area AA1”], not the second display region [Jung: Fig.10: Black Data], to the data driving circuit during a second frame  [Jung: Fig.11: “second” Active data / DE block;  Examiner: The second block “Active Data + Black Data” / DE block corresponds to the second frame; ¶ 0074: “Meanwhile, the case where the timing controller 120 outputs the data packet EPI on the basis of a frame start signal FS (or a vertical synchronization signal Vsync) indicating the start of a frame period and the control signal CS including the data output signal DE for activating the start of output of the data signal is taken as an example but the present disclosure is not limited thereto”] following the first frame [Jung: Fig.11: ¶ 0070: “In the data packet EPI, and an effective data signal portion (Active Data) corresponds to data of the signal output interval to be applied to the first display area AA1 and a black data signal (Black Data) or an EPI transmission interruption portion (EPI Tx Off) corresponds to data of the signal output interruption interval (or signal output blocking interval)”: “and a black data signal (Black Data) or an EPI transmission interruption portion (EPI Tx Off) corresponds to data of the signal output interruption interval (or signal output blocking interval)”; ¶ 0059: “As illustrated in FIG. 8, according to the first aspect of the present disclosure, the foldable display panel 150 displays the first display area AA 1 on the basis of data voltages output from the data drivers 140a to 140i and does not display an image in second display area AA2”].
	However, Jung does not expressly disclose:
and wherein the first display region is driven at a frequency higher than a frequency the second display region is driven.
	Yoon discloses:
and wherein the first display region [Yoon: Fig.2: DA1] is driven at a frequency higher than a frequency the second display region [Yoon: Fig.2: DA2] is driven [Yoon: ¶ 0062: “In the second mode MODE2, the display device 100 may display a second image IMAGE2 (for example, a moving image) in a first display region DA1 of the display unit 110. In addition, the display device 100 may display a third image IMAGE3 (for example, a still image or a low frequency image) or may not display an image in a second display region DA2 of the display unit 110”; ¶ 0214: “When the timing controller 140 is operated in the second mode MODE2 during second to pth frame sections FRAME2 to FRAMEp, an image having a lower frequency may be displayed in the second display region DA2 (see FIG. 2). For example, when p is 120, an image having a frequency of 1 Hz may be displayed in the second display region DA2 (see FIG. 2)”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Yoon in the invention of Jung in order to yield the predictable result of reducing the power consumption of the display device.    

This is a back-up rejection. Alternatively, claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Jung; Heain et al., US 20200152109 A1] in view of [Huang, Yang et al., CN 109584806 A] (refer to translation of foreign reference).
Regarding claim 19:
	Jung discloses:
19. A display device [Jung: Fig.3; ¶ 0046: “FIG. 3 is a block diagram schematically illustrating a light emitting display device”], comprising: 
a display panel [Jung: Fig.3: display panel 150] including a plurality of pixels [Jung: Fig.3: subpixel SP], which are connected to a plurality of data lines [Jung: Figs.3: DL1…DLn; Fig.4: DL1] and a plurality of scan lines [Jung: Fig.3: GL1…GLm; Fig.4: GL1];
	 a data driving circuit [Jung: Fig.3: data driver 140] which drives the plurality of data lines [Jung: Figs.3: DL1…DLLn; Fig.4: DL1];
	 a scan driving circuit [Jung: Fig.3: scan driver 130] which drives the plurality of scan lines [Jung: Fig.3: GL1…GLm]; and 
a driving controller [Jung: Figs.3 and 10: timing controller 120] which receives an image signal [Jung: Fig.10: input data signal DATA; Fig.3: image supply unit; ¶ 0037: “The image supply unit 110 outputs various driving signals in addition to an image data signal supplied from the outside or an image data signal stored in an internal memory. The image supply unit 110 supplies a data signal and various driving signals to the timing controller 120”: “an image data signal supplied from the outside or an image data signal stored in an internal memory”; ¶ 0065: “The data analyzer 123 receives the data signal DATA and a control signal CS from the outside”: “data signal DATA”] and a control signal [Jung: Fig.10: control signal CS; ¶ 0037: ““The image supply unit 110 outputs various driving signals in addition to an image data signal supplied from the outside or an image data signal stored in an internal memory. The image supply unit 110 supplies a data signal and various driving signals to the timing controller 120”: “various driving signals”; ¶ 0065: “The data analyzer 123 receives the data signal DATA and a control signal CS from the outside”: “control signal CS”] and controls the data driving circuit [Jung: Fig.3: data timing control signal  DDC] and the scan driving circuit [Jung: Fig.3: gate timing control signal GDC] to display an image on the display panel [Jung: ¶ 0038: “The timing controller 120 outputs a gate timing control signal GDC for controlling an operation timing of the scan driver 130, a data timing control signal DDC for controlling an operation timing of the data driver 140”; ¶ 0050: “The display panel 150 displays an image in response to a scan signal output from a driver including the scan driver 130 and the data driver 140, a driving signal including a data voltage, and the first and second powers EVDD and EVSS output from the power supply unit 180. The subpixels of the display panel 150 emit light directly”],
	wherein the driving controller [Jung: Fig.10: timing controller 120] divides the display panel into a first display region [Jung: Fig.7: first display area AA1: screen display; Fig.8: Main display area] and a second display region [Jung: Fig.7: second display area AA2; Fig.8: Non-display area] based on the image signal [Jung: Fig.10; ¶ 0065: “The data analyzer 123 receives the data signal DATA and a control signal CS from the outside. The data analyzer 123 always analyzes the input data signal DATA and outputs a result value RLT for determining the presence or absence of a folded area of the display panel. The data analyzer 123 analyzes the data signal on a line-by-line and frame-by-frame basis and determines positions of the display area and the folded area on the basis of whether there is a fixed data signal therein. For example, the data analyzer 123 may determine that a folded area exists if characteristics of the input data signal DATA are maintained at the same location and by the same number of lines for a predetermined period of time”], provides an image data signal [Jung: Fig.10: Data packet EPI; Fig.11: EPI], which corresponds to the first display region [Jung: Fig.7: first display area AA1: screen display; Fig.8: Main display area] and the second display region [Jung: Fig.7: second display area AA2; Fig.8: Non-display area: ¶ 0069: “As illustrated in FIGS. 8 to 12, when the foldable display panel 150 is folded in half by the user, the first display area AA1 may become a main display area and the second display area AA2 may become a non-display area. In this case, the timing controller 120 outputs a signal for a portion for displaying an image, such as the first display area AA1 but interrupts signal output to a portion for not displaying an image, such as the second display area AA2”], to the data driving circuit during a first frame [Jung: Fig.11: “first” Active data / first DE; ¶ 0070: “:In the data packet EPI, and an effective data signal portion (Active Data) corresponds to data of the signal output interval to be applied to the first display area AA1”; ¶ 0074: “Meanwhile, the case where the timing controller 120 outputs the data packet EPI on the basis of a frame start signal FS (or a vertical synchronization signal Vsync) indicating the start of a frame period and the control signal CS including the data output signal DE for activating the start of output of the data signal is taken as an example but the present disclosure is not limited thereto”; Examiner: The first Active data / DE block corresponds to the first frame.], and provides an image data signal [Jung: Fig.11: “second” Active Data / DE], which corresponds to the first display region [Jung: Fig.11: “second” Active data / DE: ¶ 0070: “:In the data packet EPI, and an effective data signal portion (Active Data) corresponds to data of the signal output interval to be applied to the first display area AA1”], not the second display region [Jung: Fig.10: Black Data], to the data driving circuit during a second frame  [Jung: Fig.11: “second” Active data / DE block;  Examiner: The second block “Active Data + Black Data” / DE block corresponds to the second frame; ¶ 0074: “Meanwhile, the case where the timing controller 120 outputs the data packet EPI on the basis of a frame start signal FS (or a vertical synchronization signal Vsync) indicating the start of a frame period and the control signal CS including the data output signal DE for activating the start of output of the data signal is taken as an example but the present disclosure is not limited thereto”] following the first frame [Jung: Fig.11: ¶ 0070: “In the data packet EPI, and an effective data signal portion (Active Data) corresponds to data of the signal output interval to be applied to the first display area AA1 and a black data signal (Black Data) or an EPI transmission interruption portion (EPI Tx Off) corresponds to data of the signal output interruption interval (or signal output blocking interval)”: “and a black data signal (Black Data) or an EPI transmission interruption portion (EPI Tx Off) corresponds to data of the signal output interruption interval (or signal output blocking interval)”; ¶ 0059: “As illustrated in FIG. 8, according to the first aspect of the present disclosure, the foldable display panel 150 displays the first display area AA 1 on the basis of data voltages output from the data drivers 140a to 140i and does not display an image in second display area AA2”].
	However, Jung does not expressly disclose:
and wherein the first display region is driven at a frequency higher than a frequency the second display region is driven.
	Huang discloses:
and wherein the first display region [Huang: Fig.1: display area A] is driven at a frequency higher than a frequency the second display region [Huang: Fig1: display area B] is driven [Huang: see highlighted sections in translated reference: Abstract: “when the display panel is in the folded state, the second display area displaying a static picture of the low frequency drive so as to reduce the power consumption of the second display area”; see highlighted sections in translated reference: description “Generally, the display region B for displaying the virtual keyboard, game handle, such as static image, so that the user for inputting characters, or game control. For the display area B, the quality requirement of the display image is not high. when in the related art, no display panel whether bending operation, the display area A and the display area B are the same drive frequency and scanning mode. then when the display panel in the bent state, is driven by the same drive frequency and scanning mode to the display region A and the display region B is not good and the precision requirement of the display picture so as to generate more redundant power consumption. Therefore, the embodiment of the invention claims a display panel and its driving method and a display device, the display unit the touch unit of the light side of the touch signal by differentiation respectively drive the first display area and a second display area, wherein the second display area using time-sharing light emitting mode or low frequency driving mode realizes displaying static picture and realizing lower power
consumption"].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Huang in the invention of Jung in order to yield the predictable result of reducing the power consumption of the display device.    

Allowable Subject Matter
Claims 1-18 are allowable.
Claims 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

[Liu, Jing-hua et al., CN 111681550 A] discloses:
	“The invention claims a display method. The display method is suitable for having a first display area, a second display area and a display panel capable of bending the display area, wherein the bendable display area is set between the first display area and the second display area. The display method comprises providing a sensor set in the bendable display area, and by periodically sensing the bending state of the bendable display area to generate bending state information. when the bendable display area is bent from the first angle to the second angle, the providing controller judges whether the maintaining time of the second angle is greater than the preset time interval according to the bending state information to generate the corresponding control signal. providing a driver to generate a driving signal to the display panel, and adjusting or maintaining a plurality of set values of the driving signal 

[Nishio, Masaaki et al., WO 2020194492 A1] discloses:
	“Provided is a foldable (collapsible) display device which consumes less power than conventional foldable display devices.　A display panel includes a second display region (220) and a first display region (210) arranged side by side in the extending direction of a data signal line and a source driver (500) is provided in a frame region close to the second display region (220). The display panel further includes a switching signal line (SWL) arranged between the second display region (220) and the first display region (210) and a plurality of switches (252) provided at intersections between a plurality of the data signal lines and the switching signal line (SWL). The plurality of switches (252) is configured so that a control terminal is connected to the switching signal line (SWL); a first conduction terminal is connected to the data signal line provided in the first display region (210); and a second conduction terminal is connected to the data signal line provided in the second display region (220)”, as recited in the abstract.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.